Citation Nr: 1810634	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include dysthymic disorder.

3. Entitlement to service connection for hypertension.

2. Entitlement to service connection for an ingrown toenail disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to August 1990 and from June 1994 to October 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran attended a videoconference hearing in April 2017 before the undersigned Veterans Law Judge and a transcript of the hearing is associated with the claims file.  

A review of the records reflects the Veteran has a current psychiatric diagnosis for dysthymic disorder.  Accordingly, the Board finds it appropriate to expand the scope of his claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the issues as reflected on the title page.


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of PTSD.

2. The Veteran has a current diagnosis for dysthymic disorder.

3. The Veteran's dysthymic disorder is related to his active duty service.

4. The Veteran has a current diagnosis of hypertension.

5. The Veteran's hypertension was first manifested during active duty service.

6. The Veteran does not have a current diagnosis for an ingrown toenail disability.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.309 (2017).

2. The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110 , 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for an acquired psychiatric disorder, to include dysthymic disorder, have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2017).

4. The criteria for service connection for an ingrown toenail disorder have not been met.  38 U.S.C. §§ 1110 , 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a January 2013 letter which informed the Veteran of the evidence generally needed to support the claims on appeal.  The letter further provided information on the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The notice was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded a VA medical examination in April 2013.  The VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim. 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.


Service Connection for an Acquired Psychiatric Disorder

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder. See 38 C.F.R. § 3.310 (a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, hypertension is included as a cardiovascular disease, which is among the "chronic diseases" listed in 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of a "chronic" disease in service, there is required a combination of (1) manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time. When those two factors have been established, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has PTSD as a result of certain events during his deployment in Bosnia, including being shot at on a daily basis, accidentally burning a family to death, and seeing a dead body while clearing a mine field.

As an initial matter, the Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of PTSD. The Veteran has consistently reported symptoms of PTSD in VA treatment records and some VA records include positive PTSD screens and even suggest an assessment of PTSD.  Significantly, records that include PTSD as one of the diagnoses fail to reflect whether the DSM-IV or DSM-V criteria were considered.  Accordingly, the evidence is less probative.  Furthermore, a VA examiner concluded in February 2013 that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD or any other psychiatric disorder.  The examiner reviewed the record, considered the lay report of symptoms and results of a mental status examination and provided a clear rationale for the DSM diagnosis provided.  Thus, the Board finds this to be the most probative evidence as to whether or not the Veteran has a current diagnosis.  While the Board finds the statements of the Veteran to be credible, the Board notes that the Veteran is not competent to render a diagnosis of PTSD. See Jandreau, at 1376-77.  As the Veteran does not have a current diagnosis of PTSD, the Board must deny the claim for service connection. See Brammer, at 225.

The evidence of record indicates that the Veteran has a current diagnosis of dysthymic disorder.  Specifically, the February 2013 VA examination concluded with a diagnosis of dysthymic disorder.  VA treatment records show that the Veteran has been receiving outpatient treatment for dysthymia, anxiety, and depression.  Thus, the current disability requirement for service connection for an acquired psychiatric disorder is satisfied.

The Veteran has reported that he changed mentally over the years due to his deployment.  The Veteran's wife testified that the Veteran's behavior has changed since service and that he sometimes "snaps" and displays symptoms such as waking up in the middle of the night screaming and checking windows and doors.  The Veteran's wife has also reported that she has needed to call police due to these behaviors and the Veteran has subsequently been arrested.  

The medical evidence of record also supports that the Veteran's psychiatric disabilities are etiologically related to his active service.  In addition to receiving VA outpatient treatment for his psychiatric disabilities, the Veteran underwent a VA examination in February 2013.  The VA examiner diagnosed the Veteran with dysthymic disorder and opined that the Veteran's dysthymic disorder was at least as likely as not related to the events that the Veteran witness during deployment.  

Thus, as the medical evidence indicates that the Veteran's dysthymic disorder is related to his active duty service, the Board finds that service connection for an acquired psychiatric disability, to include dysthymic disorder, is warranted.

Service Connection for Hypertension

The Veteran contends that he had hypertension during active duty service.  At the April 2017 Board hearing, he testified that he went to sick call for various symptoms and had multiple readings showing elevated blood pressure.  He asserts that his post-service VA treating physician also diagnosed him with hypertension and told him that he should have been on blood pressure medication during service. 

The Veteran's service treatment records support the Veteran's statement that he had hypertension in service.  Although the claims file does not contain a record of the week-long blood pressure check, a June 2005 report of medical examination notes that the Veteran had elevated blood pressure, and the summary of defects and diagnoses included elevated blood pressure and recommended a "...5 day BP evaluation."  The Veteran's blood pressure on that date was 134/90.  A March 2003 outpatient clinic record notes that the Veteran's blood pressure readings showed "mild elevation from baseline." 

A Veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Davidson v. Shinseki, 581 F.3d at 1316.  The Board finds that the Veteran's statement that his treating physician believes he had hypertension during service to be competent and credible, and supported by the aforementioned service treatment records.  

Furthermore, a January 2006 VA examination noted blood pressure readings of 130/102, 130/100 and 138/104.  The diagnosis at that time was "diastolic hypertension which has been known but never treated."  In other words, within one year of the Veteran's separation from service he was diagnosed with hypertension.  See 38 C.F.R. § 3.307, 3.309(a).  Furthermore, current records reflect that that Veteran currently is on medication for his blood pressure. 

In sum, the evidence is at least in equipoise and thus the Veteran must prevail.  The Veteran had several elevated blood pressure readings during service, a diagnosis within one year of separation, continued elevated readings and ultimately he was placed on medication.  Furthermore, he provided competent and credible testimony that his physician felt the condition should have been diagnosed and treated while he was in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.

Service Connection for Ingrown Toenail Disability

The Veteran claims that he suffers from an ingrown toenail disability due to his active duty service.

The Veteran's service treatment records show that he was treated for ingrown toenails as far back as 1999.  He underwent a partial great toe excision in 2004.  

The Veteran's post-service treatment records show that in 2006 and 2009, he also underwent partial right great toe excisions.  The Veteran has reported no medical treatment for ingrown toenails since 2009.

The Veteran underwent a VA examination in February 2013.  The examiner noted that the Veteran's right great toenail remains with irregular growth and color medially.  The VA examiner also reported that the Veteran may have intermittent medial great toe pain associated with nail irregularity, and that he currently has no left toe symptoms.  The examiner reported that there is no current evidence of ingrown toenails of the right or left toe and no evidence of infections to the skin or nails of either foot.  The Veteran's left great toenail is fully intact with normal color and growth patterns, and the right great toenail is fully intact with slight discoloration of the medial great toenail affecting less than 1 percent of the total body surface and 0 percent of the exposed body surface.  The Veteran has full nail regrowth without ingrown nails on either foot.  

The Board finds that the weight of the evidence demonstrates that the Veteran does not have a disability of chronic ingrown toenails.  In the absence of a disability during the appeal period, there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in this case, the record shows only isolated instances of unrelated acute ingrown toenails, and no diagnosis of a chronic disability.  

Furthermore, all of the treatment for ingrown toenails predated the present claim by years.  There is no medical evidence of record that the post-service incidences of ingrown toenails were related to the in-service ingrown toenails.   Finally, the February 2013 VA examiner noted that at the time of the exam there were no current signs ingrown toenails on either foot. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § § 1110,1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has a chronic disability in order for him to receive service connection.  In this case, the evidence shows that the in-service ingrown toenails were treated and that the Veteran does not have a chronic disability related to ingrown toenails upon which to predicate a grant of service connection.  Therefore, there can be no valid claim for that benefit.  See Brammer 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for an ingrown toenail disability, and the claim must be denied.  As the preponderance of the evidence is against the claim of service connection for an ingrown toenail disability, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.








ORDER

Entitlement to service connection for an acquired psychiatric disability, to include dysthymic disorder, is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for an ingrown toenail disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


